Citation Nr: 0319946
Decision Date: 08/12/03	Archive Date: 10/02/03

DOCKET NO. 99-04 104A              DATE  AUG 12, 2003

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Albuquerque, New Mexico

THE ISSUES

1. Evaluation of a herniated nucleus pulposus at L5-S1, rated as 40
percent disabling as of October 17, 1997.

2. Evaluation of a herniated nucleus pulposus at L5-S1, rated as 60
percent disabling as of March 30, 2000.

3. Evaluation of a left shoulder disability, rated as 10 percent
disabling as of October 17, 1997.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from October 1992 to October
1997.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from an October 1998 RO decision that granted service
connection for a herniated nucleus pulposus at L5-S1 and assigned
a 20 percent evaluation as of the veteran's date of claim. By the
same decision, service connection for a right shoulder disability
was granted and a 10 percent evaluation was assigned as of the date
of his claim. By a January 1999 RO decision, it was determined that
the October 1998 RO decision was clearly and unmistakably erroneous
to the extent that it granted service connection for a right
shoulder disability instead of a left shoulder disability.
Accordingly, service connection for a left shoulder disability was
granted and a 10 percent evaluation was assigned as of October 17,
1997. By a February 2000 hearing officer decision, a rating from 20
to 40 percent, for a herniated nucleus pulposus at L5-S1, was
granted effective October 17, 1997. By a January 2002 RO decision,
the veteran's rating for a low back disability was increased from
40 to 60 percent, effective March 30, 2000. The veteran continues
to appeal to the Board for higher ratings for low back and left
shoulder disabilities.

2 -

During a March 1999 RO hearing, the veteran withdrew his appeal for
an increased rating for bilateral hearing loss. As such, this issue
is no longer before the Board.

FINDINGS OF FACT

1. From October 17, 1997, onward the veteran's herniated nucleus
pulposus at L5-S1 is productive of no more than persistent symptoms
which are compatible with sciatic neuropathy, characteristic pain,
and other neurological findings.

2. The veteran's left shoulder disability is manifested by some
pain on motion.

CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating, and no higher, for a
herniated nucleus at L5-S1 have been met as of October 17, 1997. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.71a, Diagnostic Code 5293
(2002).

2. The criteria for a rating higher than 10 percent for a left
shoulder disability have not been met. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. 4.71a, Diagnostic Code 5201 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty from October 1992 to October
1997.

A review of the veteran's service medical records shows that he
began presenting for intermittent treatment of low back and leg
pain. In 1996 and 1997, he was diagnosed as having herniated discs
and radiculitis. In October 1996, he reported

- 3 -

he had injured his left shoulder in a fall. The assessment was a
sprain of the left shoulder, and his treatment consisted of
immobilization of the shoulder in a sling. A July 1997 medical
evaluation board report shows that the veteran was noted as having
a herniated nucleus pulposus at L5-S1, on the left side, as well as
back and leg pain. In October 1997, the veteran was given a
discharge based on disability.

In October 1997, the veteran filed a claim of service connection
for low back and left shoulder problems.

A February 1998 VA compensation examination report shows that the
veteran complained of pain which radiated down his left leg,
causing his left leg to give out. He also said it was very painful
to sit or stand for any length of time. On objective examination of
the left shoulder: active elevation was to 180 degrees; active
abduction was to 150 degrees; passive abduction was to 180 degrees;
and external and internal rotation was to 90 degrees. There was no
subluxation or crepitus. He could get his arm easily behind his
back and between his shoulder blades; and he could cross his arm
over behind his right shoulder but complained of pain. The
impressions included a possible slight separation of the left
shoulder and left shoulder pain, etiology unclear. A February 1998
VA X-ray report shows minor degenerative changes of the left
shoulder. Mechanical low back pain (with MRI showing a herniated
disc at L5-S1 was also noted.

A March 1999 VA CT scan of the lumbar spine shows that the veteran
had multilevel discogenic and spondylitic changes. The most
significant finding was a bulging disc which resulted in moderate
left neural forminal narrowing at L4-L5.

At a March 1999 RO hearing, the veteran testified that his low back
symptoms included pain with radiation, numbness, weakness, and
limited range of motion. He said he had severe recurring attacks of
low back problems with little or no intermittent relief He
generally indicated that his low back symptoms were virtually
constant and that medication had little or no effect. Regarding his
left shoulder problems, he indicated that his symptoms included
pain and limited range of motion.

4 -

An April 1999 VA joints examination report shows that the veteran
reported having constant back pain which tended to radiate down the
left leg. He described the pain as a 10 out of 10, which increased
with activity. He said he had no actual flare-ups. At night, for
the last four months, he said, he would awaken in the middle of the
night with pain, and experienced total numbness of his left buttock
and leg. He said he was only able to lift 10 pounds or he would
develop increased pain which would render him bedridden. He denied
any bowel or bladder incontinence, and indicated he had difficulty
with ejaculation. He said his back pain improved with use of
Naprosyn. He said he was currently going to school about 20 hours
per week. On examination, he had a normal gait and was able to walk
across the room on his toes and heels without difficulty. On range
of motion studies, he had 80 degrees of forward flexion before he
complained of severe pain. He could not extend at all due to
complaints of pain. He could fully rotate to the left and right
side to about 35 degrees. He had lateral flexion of only 20
degrees, bilaterally, before he complained of pain. While sitting
on the examination table, he had positive left straight leg
raising. He had some decreased strength of the ankles which was
noted as consistent with a history of a L4-L5 herniated disc. He
had some slight decreased sensation to sharp touch along the
anterior left leg and dorsal aspect of the left foot along the L4-
L5 nerve root distribution. There was no visible atrophy of the
buttocks, thigh, or muscle groups. X-rays were noted as showing a
L4-L5 lateral bulging disc with moderate left neural foraminal
narrowing. The clinical impressions were: 1) a herniated disc at
L4-L5 with consistent decreased muscle strength along the L4-L5
distribution with quadriceps extension, dorsiflexion of the ankle,
and dorsiflexion of the left great toe; and 2) complaints of
difficulty with ejaculation with an unremarkable examination.

At a March 2000 VA joints examination, the veteran said he had
constant left shoulder pain. He denied having any left shoulder
swelling, heat, or redness. He said his left shoulder was stiff,
and felt a little unstable at times. He said he was unable to do
certain things that he used to with his left arm, including pushing
or pulling. He said his left shoulder pain increased with any
activity and decreased with resting or heat application. He said he
was not receiving any treatment for his

- 5 -

left shoulder. (It was noted that the veteran was currently
unemployed and receiving VA disability benefits. He said he was
unable to work because of his back problem.) On physical
examination, it was noted the veteran was right- handed. The
shoulders were held evenly, and there was no evidence of swelling
or redness. Range of motion studies revealed forward flexion was
180 degrees without discomfort. Passive shoulder abduction was 0 to
120 degrees, with pain from 90 to 120 degrees; and active shoulder
abduction was 0 to 100 degrees with pain from 90 to 100 degrees.
Shoulder external rotation was 0 to 60 degrees, and did not elicit
discomfort. Shoulder internal rotation was 0 to 90 degrees, and did
not elicit discomfort. Palpation of the joint showed diffuse
tenderness over the anterior and posterior aspects of the joint.
There was no pinpoint tenderness of any kind. There was a mildly
positive apprehension sign during the examination. No actual
instability was noted. The diagnosis was a chronic left shoulder
strain (symptomatic) with limited range of motion. Radiological
studies were noted as negative.

VA outpatient treatment records, dated in 2001, show that the
veteran complained of back pain and was prescribed medication for
such.

A September 2001 VA spine compensation examination report shows
that the claims file was not reviewed. The veteran complained of
unrelenting low back pain since service. He said he had radiation
of back pain into his left lower extremity and had paresthesias in
the left lower extremity at night and with prolonged standing. He
said his treatment had included hot towel application and exercise.
He reported that he was unable to walk one block or drive a car due
to back pain. From March to June 2001, he said, he was bedridden
due to back pain. He said he used a cane constantly and had fallen
several times. He said he was on medication and had not undergone
surgery. It was noted he was unable to work because of back pain.
He said he had previously worked from April 1, to August 1, 1998,
as a caretaker at eight softball fields. A computerized topographic
scan done in 1998 demonstrated that his spinal canal was closing.
On physical examination, he had 10 degrees of flexion. He had a
moderate spasm of the paraspinal musculature in the thoracolumbar
area. He had constant pain which worsened as he bent 20 degrees.

- 6 - 

He had no additional limitation of motion or spinal function, which
reached the maximum severity at 10 degrees. There was moderate
spasm of the paraspinal musculature. His postural abnormalities
consisted of an inability to straighten the lumbar spine. On
neurological examination, be had moderate atrophy of the bilateral
quadriceps. His strength was 3+ out of 4+ in both lower
extremities. Deep tendon reflexes were normal at the knees and left
ankle, and absent at the right ankle. A MRI performed in August
2001 reflects that the veteran had a large herniated disc at L5-S1
and a bulging annulus at L4-L5 with evidence of mild to moderate
stenosis at L4-L5. The diagnoses included herniated discs (fifth
lumbar and first sacral and fourth lumbar and fifth lumbar) and a
chronic lumbar strain.

A September 2001 VA joints examination report shows that the
veteran reported that he had shoulder and back pain. He said he
used no medication for his shoulder but took such as treatment for
his low back problems. He said he had shoulder pain with weather
changes and had increased pain with mowing his lawn, raking, and
driving long distances. He said the onset of arthralgia in the left
shoulder precluded the activities described above. He said he had
no swelling, heat, or redness. He said any use, including doing
push-ups, and lifting heavy objects above his head caused him pain.
He said his symptoms were alleviated by rest or use of a heating
pad. He said he had no limitation of motion or function. He said he
had not had any surgery. On examination, he had full active and
passive range of motion of the left shoulder, with no pain on
motion. He had no additional limitation of motion by pain, fatigue,
weakness or lack of endurance. He had minimal tenderness to
palpation at the left subacromial bursa. There was no ankylosis and
there was no inflammatory arthritis. X-rays conducted in March 2001
were normal. The diagnosis was mild subacromial bursitis on the
left side.

By a January 2002 RO decision, the veteran was granted a total
rating based on individual unemployability as of March 30, 2000.

- 7 -

II. Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the pendency
of this appeal with the enactment of the VCAA, 38 U.S.C.A. 5100,
5102, 5103, 5103A, 5106, 5107@ 5126 (West 2002). Regulations
implementing the VCAA are now published at 66 Fed. Reg. 45,620,
45,630-32 (August 29, 2001) (38 C.F.R. 3.102, 3.156(a), 3.159 and
3.326). Except as specifically noted, the new regulations are
effective November 9, 2000. This law eliminates the concept of a
well-grounded claim, redefines the obligations of VA with respect
to the duty to assist, and supersedes the decision of the United
States Court of Appeals for Veterans Claims in Morton v. West, 12
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that
VA cannot assist in the development of a claim that is not well
grounded). The new law also includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. The VCAA is applicable to all
claims filed on or after the date of enactment, November 9, 2000,
or filed before the date of enactment and not yet final as of that
date. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and any representative
of any information and evidence needed to substantiate and complete
a claim. 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126
(West 2002). The record shows that the veteran was properly
notified of the October 1998 RO decision that assigned his initial
evaluations for low back and left shoulder disabilities. The
veteran was issued a statement of the case (in January 1999), and
supplemental statements of the case (SSOCs) (in February 2000, June
2000, July 2001, and February 2002). The Board concludes that the
RO decision, SOC, SSOCS, and letters sent to the veteran over the
years (including the September 2001 VCAA letter) informed him of
the information and evidence needed to substantiate his claims and
complied with VA's notification requirements. Quartuccio v.
Principi, 16 Vet. App. 183 (2002). VA has met its duty to inform
the veteran..

8 -

Second, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate the claims. 38 U.S.C.A. 5103A. The RO has
requested all relevant records. The veteran has not referenced any
unobtained evidence that might aid his claims or that might be
pertinent to the bases of the denial of his claims. It is noted
that exhaustive attempts were made to obtain all outstanding VA
records (including from the facility in Great Falls), and all
available records have been associated with the claims folder.
Further, the veteran has been afforded VA examinations in
conjunction with his appeal, including in 1998, 1999, 2000, and
2001. In this case, the Board finds that VA has done everything
reasonably possible to assist the veteran.

The SOC, SSOCs, and the September 2001 VCAA letter provided notice
to the veteran of what the evidence of record revealed.
Additionally, these documents provided notice why the evidence on
file was insufficient to grant higher ratings for low back and left
shoulder disabilities. The veteran has been provided notice of what
VA was doing to develop the claims, notice of what he could do to
help his claims, and notice of how his claims were still deficient.
Because no additional evidence has been identified by the veteran
as being available but absent from the record, the Board finds that
any failure on the part of VA to further notify the veteran what
evidence would be secured by VA and what evidence would be secured
by the veteran is harmless. Quartuccio v. Principi, 16 Vet. App.
183 (2002).

In the circumstances of this case, a remand would serve no useful
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided). VA has satisfied its duties to notify
and to assist the veteran in this case. Further development and
further

- 9 -

expending of VA's resources is not warranted. As such, the Board
will proceed with a discussion of the merits of the veteran's
claims.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under a
particular diagnostic code, the higher evaluation is assigned if
the disability more closely approximates the criteria for the
higher rating. 38 C.F.R. 4.7. After careful consideration of the
evidence, any reasonable doubt remaining is resolved in favor of
the veteran. 38 C.F.R. 4.3.

The rating schedule provides that when an unlisted disability is
encountered, it will be permissible to rate under a closely related
disease or injury in which not only the functions affected, but the
anatomical localization and symptomatology are closely analogous.
38 C.F.R. 4.20.

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in the parts of the system,
to perform the normal working movements of the body with normal
excursion, strength, speed, coordination, and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective enervation, or other pathology, or it may be due to pain,
supported by adequate pathology and evidenced by visible behavior
of the claimant undertaking the motion. Weakness is as important as
limitation of motion, and a part which becomes painful on use must
be regarded as seriously disabled. 38 C.F.R. 4.10, 4.40, 4.45. The
U.S. Court of Appeals for Veterans Claims has held that the RO must
analyze the evidence of pain, weakened movement, excess
fatigability, or incoordination and determine the level of
associated functional loss in light of 38 C.F.R. 4.40, which
requires the VA to regard as "seriously disabled" any part of

- 10 -

the musculoskeletal system that becomes painful on use. DeLuca v.
Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. 4.14
(avoidance of pyramiding) did not forbid consideration of a higher
rating based on greater limitation of motion due to pain on use,
including during flare-ups. The Board noted that the guidance
provided by the Court in DeLuca must be followed in adjudicating
claims where a rating under the diagnostic codes governing
limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to
recognize painful motion with joint or periarticular pathology as
productive of disability. It is the intention to recognize actually
painful, unstable, or malaligned joints, due to healed injury, as
entitled to at least the minimum compensable rating for the joint.
The joints should be tested for pain on both active and passive
motion, in weight-bearing and nonweight-bearing and, if possible,
with the range of the opposite undamaged joint. 38 C.F.R. 4.59. 

Spine

Under the old rating criteria, effective prior to September 22,
2002, a 40 percent disability evaluation was assigned for severe
intervertebral disc syndrome, with intermittent relief. A 60
percent evaluation was assigned for pronounced intervertebral disc
syndrome, with persistent symptoms compatible with sciatic
neuropathy with characteristic pain and demonstrable muscle spasm,
or other neurological findings appropriate to the site of the
diseased disc with little intermittent relief. 38 C.F.R. 4.71a,
Code 5293 (2002).

The newly amended Diagnostic Code 5293 provides for a 60 percent
rating when there are incapacitating episodes having a total
duration of at least six weeks during the past 12 months; a 40
percent rating is warranted when there are incapacitating episodes
having a total duration of at least four weeks but less than six
weeks during the past 12 months. Note (1): For purposes of
evaluations under 5293, an incapacitating episode is a period of
acute signs and symptoms due to intervertebral disc syndrome that
requires bed rest prescribed by a physician and treatment by a
physician." Chronic orthopedic and neurologic manifestations" means
orthopedic

- 11 -

and neurologic signs and symptoms resulting from intervertebral
disc syndrome that are present constantly, or nearly so. Note (2):
When evaluating on the basis of chronic manifestations, evaluate
orthopedic disabilities using evaluation criteria for the most
appropriate orthopedic diagnostic code or codes. Evaluate
neurologic disabilities separately using evaluation criteria for
the most appropriate neurologic diagnostic code or codes. Note (3):
If intervertebral disc syndrome is present in more than one spinal
segment, provided that the effects in each spinal segment are
clearly distinct, evaluate each segment on the basis of chronic
orthopedic and neurologic manifestations or incapacitating
episodes, whichever method results in a higher evaluation for that
segment. 38 C.F.R. 4.71a, Diagnostic Code 5293 (effective September
23, 2002).

Under the new rating criteria under Diagnostic Code 5293,
intervertebral disc syndrome (preoperatively or postoperatively) is
to be evaluated based on either the total duration of
incapacitating episodes over the past 12 months or by combining
under Sec. 4.25 separate evaluations of its chronic orthopedic and
neurologic manifestations along with evaluations for all other
disabilities, whichever method results in the higher evaluation.

Complete paralysis of the sciatic nerve warrants an 80 percent
evaluation. Severe incomplete paralysis with marked muscular
atrophy warrants 60 percent. Moderately severe neuropathy warrants
40 percent and moderate neuropathy warrants 20 percent. Mild
incomplete paralysis warrants a 10 percent evaluation. 38 C.F.R.
4.124a, Diagnostic Code 8520.

Neuritis, cranial or peripheral, characterized by loss of reflexes,
muscle atrophy, sensory disturbances, and constant pain, at times
excruciating, is to be rated on the scale provided for injury of
the nerve involved, with a maximum equal to severe, incomplete,
paralysis. The maximum rating which may be assigned for neuritis
not characterized by organic changes referred to in this section
will be that for moderate, or with sciatic nerve involvement, for
moderately severe, incomplete paralysis. 38 C.F.R. 4.123.

12 -

Neuralgia, cranial or peripheral, characterized usually by a dull
and intermittent pain, of typical distribution so as to identify
the nerve, is to be rated on the same scale, with a maximum equal
to moderate incomplete paralysis. See nerve involved for diagnostic
code number and rating. 38 C.F.R. 4.124.

A 40 percent evaluation requires that the lumbosacral strain be
severe, with listing of the whole spine to the opposite side,
positive Goldthwait's sign, marked limitation of forward bending in
the standing position, loss of lateral spine motion with
osteoarthritic changes, or narrowing or irregularity of joint
space, or some of the above with abnormal mobility on forced
motion. 38 C.F.R. 4.71a, Diagnostic Code 5295.

Arthritis, established by X-ray findings, is rated based on
limitation of motion of the joints involved. 38 C.F.R. 4.71a,
Diagnostic Codes 5003, 5010. A 40 percent rating is warranted for
severe limitation of motion of the lumbar spine. 38 C.F.R. 4.71a,
Diagnostic Code 5292.

A review of the medical evidence shows that during a VA
compensation examination in February 1998, the veteran complained
of back pain with radiation into the left leg. He related it was
painful to sit or stand for any length of time. Following an
examination, mechanical low back pain was noted. MRI studies
revealed a herniated disc at L5-S1. In March 1999, a CT scan showed
multilevel discogenic and spondylitic changes.

On VA examination in April 1999, the veteran again complained of
constant and severe back pain with radiation into the left lower
extremity. On examination, he had a normal gait and could walk on
his heels and toes. Range of motion studies showed that he had 80
degrees of forward flexion before he complained of severe pain. He
could not extend his back at all due to pain. Rotation was 35
degrees, bilaterally. He could perform lateral flexion to 20
degrees before he complained of pain. He had positive straight leg
raising, and decreased strength and sensation of the lower
extremities. X-rays were noted as showing a L4-L5 lateral bulging
disc with moderate left neural foraminal narrowing. The clinical
impressions included a

- 13 -

herniated disc at L4-L5 with consistent decreased muscle strength
along the L4-L5 distribution.

At a September 2001 VA spine examination, the veteran complained of
unrelenting low back pain with radiation of pain and paresthesias
into the left lower extremity. He said he was unable to walk one
block or drive a car due to back pain. He said he had been
bedridden from March to June 2001 due to back problems. On physical
examination, he had 10 degrees of flexion, with moderate spasms of
the paraspinal musculature in the thoracolumbar area. He had
constant pain which worsened as he bent his spine. He had no
additional limitation of motion or spinal function. His postural
abnormality was straightening of the lumbar spine. On neurological
examination, he had moderate atrophy of the bilateral quadriceps.
His strength was 3+ out of 4+ in both lower extremities. Deep
tendon reflexes were normal at the knees and left ankle, and absent
at the right ankle. MRI studies performed in August 2001 reflect
that the veteran had a large herniated disc at L5-S1 and a bulging
annulus at L4-L5 with evidence of mild to moderate stenosis at L4-
L5. The diagnoses included herniated discs (fifth lumbar and first
sacral and fourth lumbar and fifth lumbar) and a chronic lumbar
strain.

Based on the aforementioned findings an increased rating, from 40
to 60 percent, is warranted as of October 17, 1997. (The Board
notes that the RO had previously established a 40 percent rating as
of October 17, 1997, and a 60 percent rating as of March 30, 2002.)
Since filing his claim in October 1997, the veteran has complained
of constant and unrelenting low back problems. He has indicated
that his symptoms include severe back pain with radiation of pain
into the lower extremities as well as muscle spasms. He has
indicated that sitting or standing for any length of time causes
back pain, as do most other physical activities. The veteran's
statements are evidence. Medical evidence on file objectively
demonstrates: severe limitation of motion of the back; and disc
herniation at L4-L5 with decreased muscle strength and sensation
along the L4-L5 distribution. These findings equate to a 60 percent
rating under the versions of Diagnostic Code 5293. In other words,
the veteran's low back condition equates to pronounced
intervertebral disc syndrome.

- 14 -

Under the old version of Diagnostic Code 5293, a 60 percent rating
is the highest available rating. Under the newly amended Diagnostic
Code 5293, a rating higher than 60 percent is potentially available
by combining separate evaluations of orthopedic and neurological
manifestations. The Board observes, however, that the veteran's
lower back condition is not sufficiently severe as to allow for a
rating higher than 60 percent through the combination of separate
orthopedic and neurological evaluations. For example, chronic
orthopedic manifestations such as severe limitation of motion of
the lumbar spine would warrant no more than a 40 percent rating
under Diagnostic Code 5292; and neurologic manifestations such as
left lower leg weakness with moderate atrophy, without evidence of
foot drop, would warrant no more than a 20 percent rating under
Diagnostic Code 8520 (incomplete paralysis of the sciatic nerve).
Such chronic orthopedic and neurologic manifestations would result
in a combined rating of 50 percent. See 38 C.F.R. 4.25, Table I-
Combined Ratings Table.

Further, the veteran does not meet the criteria for a rating higher
than 60 percent under Diagnostic Code 5285 as his lumbar vertebra
are not fractured with cord involvement resulting in him being
bedridden or requiring long leg braces. Further, he does not have
complete bony fixation (ankylosis) of the spine at an unfavorable
angle as required for a higher rating under Diagnostic Code 5286.
Further, a rating higher than 60 percent is not available under
Diagnostic Codes 5289 and 5295.

In sum, the Board finds that the criteria for a 60 percent rating,
and no more, have been met as of October 17, 1997, the date of his
initial claim.

The Board is aware that the results of the medical examinations
have varied. However, the veteran's statements are evidence and are
not inconsistent with the examination report that resulted in the
60 percent evaluation. Furthermore, the Board finds it highly
unlike that the veteran became worse on the day of a particular VA
examination. Rather, the VA examination tended to confirm the
veteran's own statements.

- 15 -

The Board also concludes that the disability has not significantly
changed during the appeal and that a uniform rating is warranted.
Fenderson v. West, 12 Vet. App. 119 (1999).

Shoulder

Musculoskeletal disabilities of the shoulder and arm may be rated
under Diagnostic Codes 5200 through 5203. Normal ranges of upper
extremity motion are defined by VA regulation as follows: forward
elevation (flexion) from zero to 180 degrees; abduction from zero
to 180 degrees; and internal and external rotation to 90 degrees.
Lifting the arm to shoulder level is lifting it to 90 degrees. See
38 C.F.R. 4.71, Plate 1.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.
38 C.F.R. 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides that limitation of motion of the
major or minor arm at shoulder level warrants a 20 percent
disability rating. Limitation of motion of the major arm midway
between the side and shoulder level warrants a 30 percent
disability rating. A 40 percent rating is warranted when there is
limitation of motion to 25 degrees from the side. 38 C.F.R. 4.71a,
Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in the
major arm, a 20 percent rating is granted when there is malunion,
with moderate deformity; a 30 percent rating is granted when there
is marked deformity for the major arm. Also under Diagnostic Code
5202, for recurrent dislocations of the major arm at the
scapulohumeral joint, a 20 percent rating is granted with
infrequent episodes, and guarding of movement only at shoulder
level; a 30 percent rating is granted when there are frequent
episodes and guarding of all arm movements for the major arm. 38
C.F.R. 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or
scapula in the major or minor arm, a 10 percent rating is granted
for malunion or nonunion without loose

- 16 -

movement; a 20 percent rating is granted for nonunion with loose
movement or for dislocation. 38 C.F.R. 4.71a, Diagnostic Code 5203.

A review of the medical evidence shows that the veteran's left
shoulder was examined in February 1998 during the course of a VA
compensation examination. Objective studies at that time revealed
that active elevation was to 180 degrees; active abduction was to
150 degrees; passive abduction was to 180 degrees; and external and
internal rotation was to 90 degrees. There was no subluxation or
crepitus. He could get his arm easily behind his back and between
his shoulder blades; and he could cross his arm over behind his
right shoulder but complained of pain. The impressions included a
possible slight separation of the left shoulder and left shoulder
pain, etiology unclear. A February 1998 VA X-ray report showed
minor degenerative changes of the left shoulder.

In March 2000, the veteran underwent another VA joints examination.
He complained of constant left shoulder pain, stiffness, and
occasional instability. He denied any swelling, heat, or redness.
He said he was not receiving any treatment for his left shoulder.
On physical examination, there was no evidence of swelling or
redness. Range of motion studies revealed forward flexion was to
180 degrees and did not elicit discomfort. Passive shoulder
abduction was 0 to 120 degrees, with pain from 90 to 120 degrees;
and active shoulder abduction was 0 to 100 degrees with pain from
90 to 100 degrees. Shoulder external rotation was 0 to 60 degrees,
and did not elicit discomfort. Shoulder internal rotation was 0 to
90 degrees, and did not elicit discomfort. Palpation of the joint
showed diffuse tenderness over the anterior and posterior aspects
of the joint. There was no pinpoint tenderness of any kind. There
was a mildly positive apprehension sign during the examination. No
actual instability was noted. The diagnosis was a chronic left
shoulder strain (symptomatic) with limited range of motion.
Radiological studies were noted as negative.

A September 2001 VA joints examination report shows that the
veteran reported that he had shoulder pain, with increased pain
with mowing the lawn, raking, and driving long distances. He said
he had no swelling, heat, or redness. He said his

- 17 -

symptoms were alleviated with rest or use of a heating pad. He said
he did not take any medication and had not undergone any surgery.
On examination, he had full active and passive range of motion of
the left shoulder, with no pain on motion. He had no additional
limitation of motion by pain, fatigue, weakness or lack of
endurance. He had minimal tenderness to palpation at the left
subacromial bursa. There was no ankylosis and there was no
inflammatory arthritis. X-rays conducted in March 2001 were normal.
The diagnosis was mild subacromial bursitis on the left side.

In sum, the Board notes that since filing his claim in October
1997, the veteran's flexion or forward elevation of the left
shoulder has been essentially normal (at 180 degrees). See VA
examination reports dated in February 1998, March 2000, and
September 2001. Similarly, with regard to left shoulder abduction
and internal and external rotation, normal findings were found in
1998 and 2001. There were only isolated findings of diminished
range of motion of the left shoulder in March@ 2000. Notably, the
most recent VA examination, conducted in September 2001, reveals
the veteran had full active and passive range of motion of the left
shoulder with no pain on motion, and no additional limitation of
motion due to pain, fatigue, weakness or lack of endurance. Given
the aforementioned, it is clear that the veteran's left arm is not
limited in movement to the shoulder level which is required for a
higher rating of 20 percent under Diagnostic Code 5201. Even with
due consideration of 38 C.F.R. 4.40 and 4.59 and DeLuca, the Board
finds that the veteran's left shoulder disability is adequately
rated by the currently assigned 10 percent rating.

The veteran does not have ankylosis of the scapulohumeral joint or
impairment of the humerus including malunion of the humerus,
recurrent dislocations of the scapulohumeral joint, fibrous union
of the humerus, nonunion (false flail joint) of the humerus, or
loss of head of (flail shoulder) the humerus. As such, the veteran
is not entitled to a higher rating under Diagnostic Codes 5200 or
5202. 38 C.F.R. 4.71a, Diagnostic Code 5200 and 5202.

- 18 -

Finally, the veteran does not demonstrate malunion or nonunion of
the clavicle or scapula, or dislocation of the clavicle or scapula.
As such, the veteran is not entitled to a higher rating under
Diagnostic Code 5203. 38 C.F.R. 4.71a, Diagnostic Code 5203.

The veteran is competent to assert that his disability is worse or
entitled to a higher evaluation. However, in regard to the
shoulder, the Board finds that the medical evidence is far more
probative of the degree of impairment than his unsupported lay
statements. In sum, the Board concludes that neither actual
limitation of motion nor his functional impairment due to any
factor, including pain, weakness, weakness due to excess
fatigability limits function below the shoulder level.

The Board also concludes that the disability has not significantly
changed during the appeal and that a uniform rating is warranted.
Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for an
evaluation in excess of 10 percent for a left shoulder disability,
and there is no doubt to be resolved. 38 U.S.C.A. 5107(b), Gilbert
v. Derwinski, 1 Vet. App. 49 53 (1990).

All Ratings

The Board notes that there is no evidence of an exceptional or
unusual disability picture with related factors, such as marked
interference with employment or frequent periods of
hospitalization, as to warrant referral of the case to appropriate
VA officials for consideration of an extraschedular rating under 38
C.F.R. 3.321(b)(1). Shipwash v. Brown, 8 Vet. App. 218 (1995).
There is no evidence that the either the low back or left shoulder
conditions have recently required hospitalization. His service-
connected back and left shoulder problems might well cause some
impairment in his daily activities, but there is nothing to
distinguish his case from the cases of numerous other veterans who
are subject to the schedular rating criteria for musculoskeletal
disabilities. In any event, the Board, in the first

- 19 -

instance, may not assign an extraschedular rating. Floyd v. Brown,
9 Vet. App. 88 (1996).

ORDER

A continuous 60 percent evaluation for a herniated nucleus pulposus
at L5-S1 is granted subject to the regulations governing monetary
benefits.

An evaluation in excess of 60 percent for a herniated nucleus
pulposus at L5-S1 is denied.

Entitlement to the assignment of a rating in excess of 10 percent
for a left shoulder disability is denied.

H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 20 -

  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.



